Citation Nr: 0431771	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  99-10 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for a left ear hearing 
loss disability.  

2.  Entitlement to service connection for a right ear 
disorder and hearing loss disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active duty for training from April 1966 to 
August 1966 and active military service from March 1969 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

In March 2003, the Board made final decisions on other 
claims.  It determined that new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for a bilateral hearing loss and a right ear 
disorder.  Further action on the hearing loss and ear 
disorder claims was deferred for a medical opinion.  The 
medical opinion was obtained and copies were sent to the 
veteran and his representative.  The representative responded 
with an argument on the veteran's behalf.  The Board is now 
ready to decide the appeal on the hearing loss and ear 
disorder claims.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The left ear hearing loss sustained during active service 
does not constitute a disability.  

3.  The veteran's current left ear hearing loss disability 
had its onset after service and is not the result of disease 
or injury during active service.  

4.  The veteran's right ear cholesteatoma with chronic 
infection and hearing loss disability is the result of injury 
during active service.  


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not incurred in or 
aggravated by active military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2003).  

2.  A right ear disorder and hearing loss disability was 
incurred in active military service.  38 U.S.C.A. §§ 101(16), 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet App 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was impossible in 
this case, because the rating decision was made in 1998, long 
before the law went into effect.  The RO did provide the 
required notice in February 2001.  This was years before the 
Board considered the case on the merits and it afforded the 
veteran ample opportunity to identify or submit any evidence 
which might support his claim.  Thus, the date of the VCAA 
notice was as nonprejudicial as possible, given that the law 
became effective after the rating decision.  

In Pelegrini, at 422 the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letter, statement of the case and 
supplemental statements of the case shows that the veteran 
was adequately informed that he should provide any evidence 
in his possession pertaining to the claim; that he should 
give VA everything he had pertaining to the claim.  

Moreover, the rating decision, statement of the case, and 
supplemental statements of the case, as well as the 
discussion during a July 1999 RO hearing, notified the 
veteran and his representative of the status of the evidence 
as it was developed and of the need for substantiating 
evidence from him.  Any deficits in the original notice were 
cured long before the case came to the Board and are no more 
than non-prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  The veteran has been examined by VA and a 
medical opinion rendered.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2003).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2003).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2003).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

Organic disease of the nervous system, including 
sensorineural hearing loss, may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

What constitutes a hearing loss disability is defined by 
regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2003).  See Hensley v. Brown, 5 Vet. App. 
155 (1993).  

Background.  On examination for service, in February 1966, 
hearing was 15/15 for whispered and spoken voice, in both 
ears.  

There is an undated audiometric report showing decibel losses 
of 0 at 500, 1000, 2000, and 4000 Hertz, for both ears.  This 
is before a July 1966 entry.  

The service medical records do not document any ear disease 
or injury.  

On examination for separation from service, in July 1966, 
there was no finding of ear or drum abnormality.  Audiologic 
testing showed pure tone thresholds, in decibels, with ASA 
(American Standards Association) units converted to ISO 
(International standards Organization) units, were as 
follows:






HERTZ


500
1000
2000
4000
RIGHT
25
20
20
15
LEFT
25
20
20
40

The report of the periodic examination for National Guard 
service, in March 1968, shows the veteran's ears and drums 
were normal.  Audiologic testing was done under ASA 
standards.  Converted to ISO standards, the pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
35
20
15
15
45
35
LEFT
25
15
20
25
65
50

On examination for separation from service, in September 
1970, the veteran's ears and drums were normal.  Audiologic 
testing showed pure tone thresholds, in decibels, were as 
follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
10
20
20
20
20
LEFT
20
10
10
20
20
20

Speech recognition testing was not recorded in service.  

F. Thomas Waring, M.D. provided reports dated in February and 
March 1976.  The doctor reported treating the veteran in 
November 1972 for a perforation of the right eardrum with 
cholesteatoma debris.  In February 1976, he was found to have 
acute suppurative otitis media on the right and an old healed 
perforation on the left.  It was noted that he had a cleft 
lip and palate repair in childhood.  The diagnosis was 
chronic suppurative otitis media, right.  A February 1976 
audiogram was reported as follows:  


HERTZ

250
500
1000
2000
3000
4000
6000
RIGHT
30
55
55
45
70
110
85
LEFT
30
15
15
15
25
75
65

In a note dated in February 1976, W. B. Eaton, M.D., reported 
that the veteran had an old right tympanic membrane 
perforation, which was infected.  In a report received in 
March 1976, Dr. Eaton wrote that the veteran had chronic 
otitis media and pus, as well as mastoiditis on the right.  

On the March 1976 VA examination, the right tympanic membrane 
was practically absent.  There was a large perforation and 
drainage.  The left tympanic membrane was scarified post-
previous infection.  The diagnosis was chronic perforative 
right otitis media.  In the examiner's opinion, a 
tympanomastoidectomy was indicated.  Speech reception 
examination revealed a speech reception threshold of 42 
decibels on the right and 10 decibels on the left.  The 
discrimination ability was 96 percent for each ear.  

In July 1999, the veteran testified at a hearing before a 
Hearing Officer at the RO.  The veteran reported that he was 
a tank driver in Vietnam and hit three mines.  He was also in 
fire fights.  He reported that he developed ear and 
headaches, which were so severe that he could not drive the 
tank.  He reported that he was taken to see a doctor and was 
given ear drops.  He submitted an empty bottle labeled as 
containing cortisporin, polymyxin 3 sulfate, neomycin sulfate 
and hydrocortisone suspension, otic.  

Private hospital records were received in August 1999.  They 
show that, in October 1986, the veteran complained of having 
a right ear drum perforation for years.  A right 
tympanomastoidmeringectomy was performed with tube placement.  
The November 1986 audiogram disclosed pure tone thresholds, 
in decibels, were as follows:



HERTZ



500
1000
2000
4000
8000
RIGHT
30
25
20
70
65
LEFT
25
25
20
75
95

The private hospital records show that, in August 1992, the 
veteran was found to have a cholesteatoma in his right ear.  
An audiogram revealed pure tone thresholds, in decibels, were 
as follows:




HERTZ




500
1000
2000
3000
4000
8000
RIGHT
20
30
20
50
75
75
LEFT
10
10
15
35
75
75

A right modified radical tympanomastoidectomy and meatoplasty 
was performed in September 1992.  

In October 1992, there was a diagnosis of chronic 
otomastoiditis with cholesteatoma.  

In January 1993, the diagnosis was chronic otitis media, 
tympanic membrane perforation.  An audiogram revealed pure 
tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
8000
RIGHT
15
35
25
40
80
70
LEFT
30
10
10
35
75
75

Chronic mastoiditis was again noted in November 1993, 
February 1994, January 1995, August 1995, September 1995, and 
March 1996.  

A March 2001 VA neurologic examination diagnosed:  1. 
infrequent headaches, improved as per the patient's 
statement, most probably due to loud explosions that occurred 
many years ago, along with associated tinnitus, constant; 2. 
history of chronic mastoiditis and chronic otitis media on 
the right; 3. status post multiple surgeries to the right ear 
including a tympanomastoidectomy with meatoplasty, 
cholesteatoma removal, tympanomastoidectomy, myringotomy with 
tubes and submucous resection of the inferior turbinates; and 
4. constant tinnitus. 

The March 2001 audiometric examination revealed pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
40
60
35
55
75
56
LEFT
20
20
20
45
75
40

Speech recognition scores were 98 percent in both ears.  The 
diagnosis was that the test results were consistent with the 
veteran's history of middle ear pathology.  It was noted that 
evidence existed of noise induced hearing loss in the right 
and left ears.  The examiner found it reasonable to assume 
that the veteran's history of middle ear pathology during 
service may have resulted in the recurrence of the problem 
following his discharge.  The report of tinnitus was 
consistent with noise exposure and his audiometric 
configuration.  It was considered as likely as not that 
tinnitus began or was precipitated by the noise to which he 
was exposed in combat.  

VA clinical notes from November 2001 show the left ear had a 
small amount of cerumen.  The right ear had a large amount of 
cerumen, which was dark brown in color.  The external ear was 
very tender to palpation.  The ear canal was swollen and 
edematous.  The tympanic membrane was bulging, with some 
white effusion behind it.  The assessment was acute otitis 
media and otitis externa.  

VA clinical notes for February 2002 show that the veteran 
reported continuing symptoms and requested medication.  

The results of audiometric testing at the veteran's job were 
received in April 2002.  Baseline audiometric testing in 
March 1998 showed decibel losses as follows:  





HERTZ



500
1000
2000
3000
4000
6000
RIGHT
60
45
40
65
70
90
LEFT
20
15
15
35
75
75

Private audiometric testing in March 2002 reportedly 
disclosed the following decibel losses:  





HERTZ




500
1000
2000
3000
4000
6000
8000
RIGHT
50
50
50
75
70
85
95
LEFT
10
15
20
50
75
80
80

VA obtained a medical opinion, dated in April 2004.  The 
veteran and his representative were sent copies of the 
opinion and the representative has responded on behalf of the 
veteran.  The opinion is as follows:

As requested, I have extensively reviewed the 
supplied medical record of the appellant.  There 
were two specific questions asked, and I will 
address each of those individually.  

The first question refers to whether or not the 
patient's current bilateral hearing loss is due 
to his noise exposure during active service.  
Review of his audiogram at the time of entry into 
service in 1966 reveals completely normal hearing 
with thresholds of 0 dB.  A repeat audiologic 
evaluation at the time he left service reveals 
thresholds of 20 dB.  While this is still within 
the normal range, it does suggest that there was 
some loss of hearing.  It is impossible to say 
exactly what caused this loss, as bone lines were 
not performed separately from conduction lines.  
However, it is possible that noise exposure 
and/or injury to his tympanic membranes caused 
this slight loss of hearing.  The patient's 
current bi-lateral hearing loss is much more 
severe than that determined at the time the 
patient left service.  This progression in his 
hearing loss cannot be due to the noise exposure 
during his service.  

The second question asked whether or not the 
veteran's current right ear disorder is related 
to his period of active service.  This is a much 
more difficult question to address.  While the 
patient's exit examination from service did not 
identify any abnormalities under the otologic 
examination, the patient himself reports that he 
did have some otologic trauma during his time 
with the service.  In the patient's testimony 
reported in the transcript of the hearing dated 
July 6, 1999, he mentions, after his tank hit a 
land mine, he was seen by a physician for 
bilateral ear drainage.  While there are no 
records of this examination, there is the 
compelling evidence of a bottle of prescription 
medicine which is clearly used to treat draining 
ears.  In order for the ears to drain, there must 
be perforation of the tympanic membrane and it 
seemed that this may have been a bilateral 
occurrence during his time in the service.  The 
question remains, is the patient's current 
hearing loss a result of this otologic trauma?  

In order to answer this question it is important 
to realize that this patient has a history of 
cleft palate repair during childhood.  This 
seemingly overlooked fact is extremely important.  
With a history of cleft palate, the eustachian 
tubes do not function properly.  With poorly 
functioning eustachian tubes, any trauma to the 
tympanic membrane or the middle ear space will 
heal poorly.  It is entirely possible that a 
tympanic membrane perforation obtained after a 
traumatic episode in the tank did not heal 
because this patient has underlying eustachian 
tube dysfunction.  This lack of healing led to a 
chronic perforation with subsequent ingrowth of 
skin to the middle ear space and development of 
cholesteatoma with chronic infection.  This 
cholesteatoma along with chronic infection is 
what led to this patient's need for further 
surgery and likely his deterioration in hearing 
on his right side.  Unfortunately, there are no 
physical examinations to support this patient's 
claim of otologic trauma, but I do feel the 
bottle of medication is compelling.  

In summary, I feel that noise exposure during 
this patient's service to our country caused a 
slight loss of hearing.  This loss was still 
within the normal range and cannot account for 
his current level of hearing loss.  I believe 
there likely was trauma to the tympanic membranes 
as result of a tank accident.  This, complicated 
by the patient's underlying eustachian tube 
dysfunction did likely lead to the problems with 
recurrent infection, cholesteatoma, and hearing 
loss in the right ear.  

Andrew J. Heller, M.D.
Chief, Otolaryngology

Analysis.  In Godfrey v. Derwinski; 2 Vet. App. 352, 356 
(1992), the Court held that to establish service connection, 
appellant was not obliged to show that a hearing loss was 
present during active military service.  He may establish the 
required nexus between his current condition and his term of 
military service if he can show that his disability 
"result[ed] from personal injury suffered . . . in line of 
duty."  

Dr. Heller is a VA specialist physician, who had the benefit 
of reviewing the veteran's claims folder and medical records.  
Thus, the Board finds that his opinion provides the most 
probative evidence, indeed, the opinion and supporting 
records provide a preponderance of evidence.  This 
preponderance of evidence establishes that while there was 
some change in left ear hearing during service, it did not 
amount to a disability within the meaning of the law and 
regulations governing the payment of monetary awards.  
38 C.F.R. § 3.385 (2003).  Consequently, service connection 
for a left ear hearing loss can not be granted.  

Contralaterally, the doctor was of the opinion that the right 
ear hearing loss was, as likely as not, due to injury in 
service.  The Board will not repeat the explanation, detailed 
above, but we find it persuasive for the reasoning set forth 
in the opinion.  As a result, the Board grants service 
connection for the right ear disorder and the associated 
right ear hearing loss.  Following the March 2001 diagnosis, 
the service-connected disability would be a right ear hearing 
loss disability, with chronic otitis media and status post 
chronic mastoiditis and multiple surgeries.  


ORDER

Service connection for a left ear hearing loss disability is 
denied.  

Service connection for a right ear hearing loss disability, 
with chronic otitis media and status post chronic mastoiditis 
and multiple surgeries, is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



